Exhibit 10.26


ARISTA NETWORKS, INC.


SEVERANCE AGREEMENT


This Severance Agreement (the “Agreement”) is made and entered into by and
between Manny Rivelo (“Executive”) and Arista Networks, Inc., a Delaware
corporation (“Company”), effective as of January 8, 2018 (the “Effective Date”).


RECITALS


1.The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company and its stockholders (i) to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat, or occurrence of a Change in Control
(as defined below) and (ii) to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company for the benefit of its stockholders.


2.The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company.
3.    Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.Term of Agreement. This Agreement will terminate upon the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.


2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason and Executive elects to sign
and not revoke the Release (as defined in Section 4(a)), Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or any Equity Award agreement, the payment of
accrued but unpaid wages or other compensation, as required by law, as may
otherwise be available in accordance with the Company’s established employee
plans, and any unreimbursed reimbursable expenses, and this Agreement supersedes
all prior agreements or arrangements relating to the same.


3.
Severance Benefits.



(a)Termination without Cause or Resignation for Good Reason not in Connection
with a Change in Control. If the Company terminates Executive’s employment with
the Company without Cause (excluding Executive’s death or Disability) or if
Executive resigns from such employment for Good Reason, then, subject to Section
4, Executive will receive the following:


(i)Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.


(ii)Severance Payment. Executive will be paid continuing payments of severance
pay at a rate equal to Executive’s base salary rate, as then in effect, for
twelve (12) months from the date of such termination of employment, to be paid
periodically in accordance with the Company’s normal payroll policies.






1

--------------------------------------------------------------------------------




(iii)Equity Acceleration for Time-Based Equity Awards. The vesting of
Executive’s outstanding Equity Awards subject to time-based vesting will
accelerate and vest as to the portion that would have vested had Executive
remained employed with the Company for twelve (12) months following the
termination of employment date. For the avoidance of doubt, no portion of any
Equity Award subject to performance-based vesting will vest under this Section
3(a)(iii).


(b)Termination without Cause or Resignation for Good Reason in Connection with a
Change in Control. If the Company terminates Executive’s employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs within the period commencing with, and
ending twelve (12) months following, a Change in Control, then, subject to
Section 4, Executive will receive the following (in addition to the
consideration set forth in Sections 3(a)(i) and (ii) above):


(i)Vesting Acceleration of Equity Awards. Fifty percent (50%) of Executive’s
then outstanding and unvested Equity Awards as of the termination of employment
date will become vested and otherwise will remain subject to the terms and
conditions of the applicable Equity Award agreement. If, however, an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then the Equity
Award will vest as to fifty percent (50%) of the amount of the Equity Award
assuming the performance criteria had been achieved at target levels for the
relevant performance period(s). For the avoidance of doubt, if the accelerated
vesting benefit for an applicable Equity Award is greater under Section
3(a)(iii) than under this Section 3(b)(i), then Executive shall be entitled to
the superior benefit set forth in Section 3(a)(iii).


(c)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason)
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.


(d)Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.


(e)Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 3 of this Agreement and assuming that Executive elects to
sign and not revoke the Release, the provisions of Section 3 are intended to be
and are exclusive and in lieu of any other rights or remedies to which Executive
or the Company otherwise may be entitled, whether at law, tort or contract, in
equity, or under this Agreement (other than the payment of accrued but unpaid
wages, as required by law, any unreimbursed reimbursable expenses, and any
rights under any Equity Award agreement). In such case, Executive will be
entitled to no benefits, compensation or other payments or rights upon a
termination of employment other than those benefits expressly set forth in
Section 3 of this Agreement and in any Equity Award agreement.


4.
Conditions to Receipt of Severance



(a)Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in Section 3(a)(i)) pursuant
to this Agreement is subject to Executive signing and not revoking a separation
agreement and release of claims in a form acceptable to the Company (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.


(b)Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 (other than the accrued
benefits set forth in Section 3(a)(i)) will be subject to Executive continuing
to comply with the terms of the Employment, Confidential Information and
Invention Assignment




2

--------------------------------------------------------------------------------




Agreement dated January 8, 2018 (the “Confidentiality and Invention Assignment
Agreement”), between the Company and Executive, as such agreement may be amended
from time to time.


(c)
Section 409A.



(i)Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits to be paid or provided to Executive, if any, pursuant to
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until Executive has
a “separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A. Termination of employment is
intended to constitute a “separation from service” within the meaning of Section
409A.


(ii)It is intended that none of the severance payments under this Agreement will
constitute “Deferred Payments” but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 4(c)(iv) below or resulting from an involuntary separation from service
as described in Section 4(c)(v) below. However, any severance payments or
benefits under this Agreement that would be considered Deferred Payments will be
paid on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s separation from service, or, if later, such
time as required by Section 4(c)(iii). Except as required by Section 4(c)(iii),
any installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s separation from service and the remaining payments shall
be made as provided in this Agreement.


(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.


(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause (i)
above.


(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.


(vi)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.




3

--------------------------------------------------------------------------------






5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 5, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s benefits under Section 3 will be either:


(a)
delivered in full, or



(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
reduction of cash payments; (ii) cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards; (iv) reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s equity awards.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change in Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section. The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5.


6.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a)
Cause. “Cause” will mean:



(i)an act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee;


(ii)Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude;


(iii)
Executive’s gross misconduct;



(iv)Executive’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of Executive’s relationship with the
Company;


(v)Executive’s willful breach of any obligations under any written agreement or
covenant with the Company; or


(vi)Executive’s continued failure to perform his employment duties after
Executive has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s reasonable satisfaction within 10 business days
after receiving such notice.




4

--------------------------------------------------------------------------------






(b)Change in Control. “Change in Control” will have the meaning set forth in the
Company’s 2014 Equity Incentive Plan.


(c)Disability. “Disability” means that Executive has been unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Alternatively, Executive will be deemed disabled if determined to be totally
disabled by the Social Security Administration. Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate Executive’s employment. In the
event that Executive resumes the performance of substantially all of Executive’s
duties hereunder before the termination of Executive’s employment becomes
effective, the notice of intent to terminate based on Disability will
automatically be deemed to have been revoked.


(d)Equity Awards. “Equity Awards” will mean an Executive’s outstanding stock
options, stock appreciation rights, restricted stock, restricted stock units and
other Company equity compensation awards.


(e)Good Reason. “Good Reason” will mean Executive’s resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
consent:


(i)a material diminution of Executive’s authority, duties or responsibilities;
provided, however, that a reduction in authority, duties or responsibilities in
connection with the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of the Company remains as such
following an acquisition of the Company but is not made the Chief Financial
Officer of the acquiring corporation) will constitute “Good Reason”;


(ii)a material reduction in Executive’s base salary (except where there is a
reduction applicable to the management team generally); provided, however, that
a reduction in Executive’s base salary of fifteen percent (15%) or less in any
one (1) year will not be deemed a material reduction; or


(iii)a material change in the geographic location of Executive’s primary work
facility or location; provided that a relocation of less than fifty (50) miles
from Executive’s then present location will not be considered a material change
in geographic location.


Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a cure period of thirty (30) days following the date of such
notice.


(f)Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


7.
Successors.



(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.




5

--------------------------------------------------------------------------------






(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.
Notice.



(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when sent
electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.


(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice).


9.Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.


10.
Miscellaneous Provisions.



(a)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.


(b)Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(d)Entire Agreement. This Agreement, the Confidentiality and Invention
Assignment Agreement, Executive’s offer letter agreement, and the Equity Award
agreements (when entered into) with the Company constitute the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement.


(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein




6

--------------------------------------------------------------------------------




(whether or not arising under this Agreement) will be commenced or maintained in
any state or federal court located in the jurisdiction where Executive resides,
and Executive and the Company hereby submit to the jurisdiction and venue of any
such court.


(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.


(h)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




[Signature Page to Follow]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY
 
ARISTA NETWORKS, INC.
 
 
By:
 
 
 
Title:
 
 
 
Date:
 
 
 
 
 
EXECUTIVE
 
By:
 /s/ Manuel Rivelo
 
 
Title:
  Manuel Rivelo
 
 
Date:
12/22/2017
 
 
 
 







8